LARSEN, Justice,
concurring.
While I agree with the majority’s disposition of this case and its conclusion regarding the sufficiency of the evidence, I cannot agree with the majority’s conclusion that an unemployment compensation referee is not required to advise a claimant of certain rights. Accordingly, I write to express my separate view.
First, I think that the rule announced by the Commonwealth Court in this case was perfectly proper. It is clear that an unemployment compensation referee has an obligation to advise uncounseled claimants of their rights. See 34 Pa. Code § 101.21(a) (“Where a party is not represented by counsel the tribunal before whom the hearing is being held should advise him as to his rights, aid him in examining and cross-examining witnesses, and give him every assistance compatible with the impartial discharge of its official duties.”). In order to fulfill this obligation, a referee must advise a claimant of his right to be represented by counsel, to offer witnesses, and to cross-examine adverse witnesses. Unemployment Compensation Board v. Ceja, 493 Pa. 588, 611, 427 A.2d 631, 643 (1981) (plurality opinion);* Catanese *152v. Unemployment Compensation Board of Review, 70 Pa.Commw. 216, 452 A.2d 929, 930 (1982). In addition, it is beyond question that the employer has the burden of proving willful misconduct where that is the claimed reason for an employe’s discharge. Ault v. Unemployment Compensation Board of Review, 398 Pa. 250, 255, 157 A.2d 375, 379 (1960); Brant v. Unemployment Compensation Board of Review, 83 Pa.Commw. 373, 477 A.2d 596, 597 (1984).
Despite these established legal requirements, the majority has concluded that the referee need not advise an uncounseled claimant that the employer has the burden of proving willful misconduct, that he is not required to testify, and that if he does testify his testimony may be used to establish ineligibility for benefits.
It makes no sense to require a referee to advise a claimant of his right to be represented by counsel, to offer witnesses, and to cross-examine adverse witnesses, while at the same time allowing the referee not to advise the same claimant that his employer has the burden of proving willful misconduct, that he need not testify, and that his testimony may be used to establish his ineligibility for benefits.
It is true that a referee need not advise a claimant with respect to the conduct of his hearing at every stage of that hearing. See, e.g., Rohrbach v. Unemployment Compensation Board of Review, 69 Pa.Commw. 172, 450 A.2d 323, 325 (1982) (“A referee is not required to advise a claimant on specific evidentiary questions or points of law.”); DeMeno v. Unemployment Compensation Board of Review, 51 Pa.Commw. 137, 413 A.2d 796, 798 (1980) (“[D]ue process does not require, as the claimant contends, that a referee advise a claimant on particular evidentiary matters or specific points of law.”). Nevertheless, the advice at issue in this case — a simple statement concerning the employer’s burden of proof and how that burden may be met — is more similar to the advice which a referee is already required to give an uncounseled claimant — a statement concerning the *153claimant’s right to be represented by counsel and to present and cross-examine witnesses — than it is to such matters as evidentiary questions or points of law, on which a referee is not required to advise a claimant. While advice concerning evidentiary matters would require the referee to evaluate the evidence sought to be admitted and to give the claimant legal counsel as to the admissibility of that evidence, a cautionary statement concerning the employer’s burden of proof and how that burden may be met, like a statement concerning the right to be represented by counsel or to present and cross-examine witnesses, requires no evaluation of a particular case by the referee, but is the same in every case as a matter of law. Thus, an obligation to advise an uncounseled claimant as to the employer’s burden of proof and how that burden may be met would not interfere with the referee’s obligation to remain impartial.
I would hold that such advice is specifically included within the referee’s duty to “give [the claimant] every assistance compatible with the impartial discharge of [his] official duties,” and I would affirm the order of the Commonwealth Court to the extent that it so held.
PAPADAKOS, J., joins in this concurring opinion.

 This writer joined the concurring opinion authored by former Chief Justice Roberts in Ceja. Although a majority of this Court did not join the lead opinion of Justice Kauffman which set forth this requirement, none of the justices who concurred in the result announced by Justice Kauffman expressed any disagreement with this requirement.